Citation Nr: 1821688	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  06-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously-denied claim to establish service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD, to include as due to in-service military sexual trauma.  

3.  Entitlement to service connection for skin cancer.   

4.  Entitlement to service connection for tinnitus.  

5.  Whether the termination of nonservice-connected pension benefits as of August 1, 2016, was proper.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from July 1966 to March 1967 and on a period of subsequent non-federalized National Guard service, ending in April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2015, and July 2016 the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.  

The Board previously remanded these matters in March 2016 and August 2017 so that the Veteran could be provided a Board hearing.  In February 2018, such a hearing was conducted by the undersigned Veterans Law Judge via videoconferencing equipment, and a transcript of the hearing has been associated with the file.  To that extent, the Board's prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47.  

Characterization of an issue on appeal

The Board notes that the Veteran previously filed separate claims to establish service connection for PTSD and any acquired psychiatric disability other than PTSD, and these claims were developed and adjudicated separately by the RO and the final Board decisions in November 2014. 

The Board acknowledges the United States Court of Appeals for Veterans Claims' (the Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  However, at the January 2018 hearing, the Board notes that the Veteran was very clear in expressing his desire to pursue VA benefits for PTSD, only.  See the February 2018 VA hearing transcript at pages 16 - 20.  As such, the issue on appeal is as stated on the title page.

Representation

In November 2015, the Veteran's prior representative, an attorney, moved to withdraw his representation on the basis that various factors made his representation impractical or otherwise unethical.  The record includes prior correspondence of record in which the attorney reported his difficulty contacting the Veteran.  In an action connected with matters not currently on appeal, the Board found that the attorney had demonstrated sufficient good cause for his withdrawal, and his motion was granted.  38 C.F.R. § 20.608(b)(2).  While the Veteran was subsequently encouraged the Veteran to seek new representation, including from a Veterans Service Organization, he has not done so.  As such, the Board finds that it is appropriate to address this appeal with the Veteran proceeding pro se, as per his wishes.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD, to include as due to in-service military sexual trauma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a November 2014 decision, the Board denied the issue seeking to establish service connection for PTSD, and the Veteran did not request reconsideration or file a timely appeal to the United States Court of Appeals for Veterans Claims.

2.  Some of the evidence received since the November 2014 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the issue to establish service connection for PTSD and raises a reasonable possibility of substantiating the claim.

3.  In testimony at February 2018 Board hearing, prior to promulgation of a decision, the Veteran withdrew his appeal with regard to the issues of (1) entitlement to service connection for skin cancer, (2) entitlement to service connection for tinnitus, and (3) whether the termination of nonservice-connected pension benefits as of August 1, 2016, was proper.  


CONCLUSIONS OF LAW

1.  The November 2014 Board decision is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1100 (2017). 

2.  The evidence received subsequent to the November 2014 Board decision is new and material and the issue seeking to establish service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of (1) entitlement to service connection for skin cancer, (2) entitlement to service connection for tinnitus, and (3) whether the termination of nonservice-connected pension benefits as of August 1, 2016, was proper, have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Given the favorable disposition of the issue regarding PTSD, which is not prejudicial to the Veteran, and his withdrawal of the remaining issues on appeal, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service Connection, PTSD, Military Sexual Trauma, and New and Material Evidence

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  More recently, Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  In Acevedo v. Shinseki, 25 Vet. App. 286 (2012), the Court held that hostile criminal actions, such as the harassment alleged by a Veteran, are also contemplated under the provisions of 38 C.F.R. § 3.304(f)(5).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Analysis - petition to reopen

In the present case, the Board denied the Veteran's issue seeking to establish service connection for PTSD in November 2014 because, at that time, there was no evidence of a PTSD diagnosis, a verifiable stressor event, or a medical nexus  The Veteran was notified of the decision that same month.  The Veteran did not appeal this decision to the Court, and thus, the November 2014 Board decision is final.  38 C.F.R. §§ 3.159, 20.1100 (2017).

The appellant submitted a petition to reopen the previously-denied claim to establish service connection for this issue in April 2015.  The RO denied the Veteran's petition to reopen this claim in the June 2015 rating decision and the present appeal ensued.  During the pendency of the present appeal, the RO neither reopened this previously-denied claim nor addressed the issue on its merits.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As noted above, the basis of the prior final denial in November 2014 decision was the Board's finding that there was no evidence of a diagnosis of PTSD, a verifiable stressor event, or a medical nexus.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the November 2014 Board decision that addresses these bases in a way which raises a reasonable possibility of substantiating the claim.  

Evidence submitted and obtained since the November 2014 Board decision includes five separate statements, signed by 8 different service "buddies," asserted that they either witnessed or had knowledge of instances where the Veteran repeatedly physically abused or raped during his period of ACDUTRA in the United States Marine Corps.  The Board notes that the Veteran had made such allegations prior to the Board's November 2014 decision; however, these 5 statements bolstering his assertion were not of record at that time.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board, thus, finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for PTSD, to include as due to military sexual trauma.  On that basis, the previously-denied claim is reopened.  

Withdrawn issues

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (c) (2017) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

In this case, prior to the promulgation of a decision, the Veteran testified at the February 2018 hearing that he wished to withdraw his appeal with regard to the issues of (1) entitlement to service connection for skin cancer, (2) entitlement to service connection for tinnitus, and (3) whether the termination of nonservice-connected pension benefits as of August 1, 2016.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As such, the criteria have been met for withdrawal of the Veteran's appeal as to these issues.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with regard to these issues, and they are dismissed.  


ORDER

New and material evidence having been presented, the Veteran's previously-denied claim to establish service connection for PTSD is reopened, and to that extent only, the appeal is granted.

The appeal regarding the issue of entitlement to service connection for skin cancer is dismissed.  

The appeal regarding entitlement to service connection for tinnitus is dismissed.  

The appeal regarding the issue of whether the termination of nonservice-connected pension benefits as of August 1, 2016, id dismissed.  


REMAND

While further delay is regrettable, the Board concludes that the remaining issues on appeal must be remanded so that VA can fulfill its duty to assist the Veteran in substantiating the issue remaining on appeal.  

The record before the Board is replete with evidence of extensive psychiatric treatment, inpatient and outpatient, since May 1973, and the Veteran's consistent assertions that he was physically and sexually abused during his period of ACDUTRA.  During the appeal period, the Veteran has submitted 5 separate buddy statements, signed by a total of 8 fellow serviceman, who claim to have either known about or witnessed the Veteran being abused during his ACDUTRA.  The Veteran has averred that these in-service instances have resulted in experiencing signs and symptoms congruent with a diagnosis of PTSD.  

The Veteran has not been provided a VA examination in connection with this issue, and, in light of above, the Board concludes that VA's duty to provide him with such has been triggered.  In particular, the Board must undertake an appropriate examination to determine the existence, nature, and etiology of his asserted PTSD, whether the alleged stressor event occurred, and, if so, whether such meets the criteria of a stressor event.  VA's duty to provide such has been triggered by the evidence recounted above, which concerns matters of medical uncertainty are beyond the purview of the Board.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.303, 3.304 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Finally, the Board notes that, despite the Veteran's assertions of experiencing significant psychiatric symptoms and the need for consistent prescription medication for management of such, there are no records of psychiatric treatment, VA or private, dated since the Veteran's filed his petition to reopen this previously-denied claim in April 2015.  To ensure completeness of the record for review by the VA examiner, the Board concludes that the AOJ should request that the Veteran identify all medical providers from whom he has received psychiatric treatment since 2015.  He should be provided a release and instructions from its completion and submission for any private treatment records that he reasonably identifies.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact the Veteran and request that he identify any VA facility from where he has received psychiatric treatment.  Any records identified by the Veteran should be obtained from the appropriate VA Medical Center (VAMC) and associated with the file, as they are already under VA's constructive possession.  

2.  The AOJ must contact the Veteran and request that he complete a release for outstanding private treatment records pertinent to his psychiatric treatment.  In these releases, the Veteran should provide a time period in which he was treated at each facility identified.  The AOJ should then obtain the records identified by the Veteran and undertake translation, if necessary.  

The Board is particularly interested in updated treatment records from Newport County Community Health Center and Butler Hospital.  

All records obtained should be associated with the Veteran's file.  If any identified and requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the file, and the Veteran should be informed in writing.  

3.  Thereafter, the AOJ must schedule the Veteran for a VA psychiatric examination.  The complete record, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any and all appropriate tests and studies should be performed and all clinical findings should be reported in detail.  Based on a review of the evidence of record and an interview and examination of the Veteran, the examiner should address the following:  

a.  Identify all acquired psychiatric disabilities present during the appeal period.  In addressing this point, the examiner must specifically rule out or confirm a diagnosis of PTSD as per the criteria of the DSM-IV.  

b.  Review the historical records for evidence that might reflect that the claimed stressor personal assault actually occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.  

c.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

d.  For each diagnosed acquired psychiatric disability other than PTSD identified in part (a), provide an opinion concerning whether such had its onset during his period of ACDUTRA or is related to any in-service disease, event, or injury, to include the above stressor - if verified.  

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the Veteran's pending issue in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


